DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III invention, claims 21-31, in the reply filed on 13 September 2021 is acknowledged.  Claims 1-20 have been cancelled, and claims 21-31 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references (specifically the cited WO patent literature documents) have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because instant Figures 6-8 are unfocused/fuzzy/pixelated and poorly reproduced (see instant published application: U.S. 2020/0072995), since the shading obscures details within the drawings.  In addition, it appears based on instant specification, Figures 1 and 2 constitute prior art, and thus require a “Prior Art” label.  Corrected drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant dependent claim 25 recites the limitation: “conventional optical fiber.”  However, a “conventional optical fiber” is not defined or established by the instant disclosure, nor are any specific examples given within the instant disclosure.  Optical fiber structures and/or construction can vary widely, and without clear establishment and/ or specific definition of what constitutes a “conventional” optical fiber, the claim and its dependents are rendered indefinite.
The term "low" in regards to “frequency strain” in claim 23 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the frequency range that is being recited, that can be defined as “low” or what frequencies are considered “high” or even “average,” thus rendering the claim indefinite.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-synchronized (emphasis added) to enhance signal sensitivity.”  The instant specification fails to provide adequate written description regarding the details encompassing the method step of “synchronized” regarding the measurements taken, or aspects thereof, which allegedly results in “enhanced signal sensitivity.”  In fact, the term “synchronized” only appears in instant dependent claim 27, and not within the instant specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0033739 to Jaaskelainen et al.  Jaaskelainen et al. discloses a system and method (see entire reference) of downhole acoustic surveying including: deploying a wireline or slickline cable .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al. as applied to claims 21 and 22 above, and further in view of U.S. 2018/0292569 to LeBlanc et al.  Jaaskelainen et al. disclose a system and method having all of the elements and/or method steps stated previously.  Jaaskelainen et al. further discloses that acoustic vibrations/perturbations and/or strain (whether it’s low frequency or otherwise) is applied to the optical fiber cable (paras 0018, 0020) and thus measured/detected by the interrogator, and appears to be capable of measuring/processing any acoustic signal produced in the vicinity of the wellbore.  Jaaskelainen et al. does not expressly disclose processing the determined properties of any acoustic signal to determine properties of microseismic vibrations present in the vicinity of the wellbore (as recited in instant dependent claim 23); or the method further including moving location to another well, and repeating the steps of the method in that other well (as recited in instant dependent claim 24); or wherein the processing the determined properties of any acoustic signals to determine hydraulic fracturing aspects, such as rock fractures opening or closing in the well during hydraulic fracturing operations or pump start and/or stop time (as recited in instant dependent claim 31).  LeBlanc et al. discloses deployable and retrievable fiber optic cable (DAS) system and method (see entire reference) for measuring/determining microseimic hydraulic fracturing events (para 0023) via strain coupling from the rock or formation to the optical fiber cable.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to perform the method steps recited in instant dependent claims 23 and 31, to determine microseismic acoustic signals from hydraulic fracturing events (i.e. open and/or closing of fractures and/or pump activity) via the strain induced by the acoustic signals, as taught by LeBlanc et al., modifying the system and method disclosed by Jaaskelainen et al., thus proving such measurement capabilities during hydraulic .
Claims 25, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al. as applied to claim 21 above, and further in view of U.S. 2011/0292763 to Coates et al. and Applicant’s Admitted Prior Art (hereinafter AAPA, which includes WO documents cited within the instant specification).  Jaaskelainen et al. disclose a system and method having all of the elements and/or method steps stated previously, including reflector portions (Bragg gratings) distributed along the optical fiber in at least a first sensing region (as generally recited in instant dependent claim 26).  Jaakelainen et al. do not explicitly disclose that the optical fiber is adapted so as to have a higher reflectivity along its length to optical signal pulses travelling therealong than a conventional optical fiber (as recited in instant dependent claim 25); wherein the high reflectivity optical fiber includes a plurality of reflector portions distributed along its length in at least a first sensing region thereof (as recited in instant dependent claim 26); or deploying respective cables containing optical fiber into multiple wells in the same field, connecting the respective cables to respective DAS interrogators, and operating the DAS interrogators simultaneously to obtain DAS data from multiple wells simultaneously (as recited in instant dependent claim 28); wherein processing the DAS data from the multiple wells to obtain data that is indicative of cross-well strain (as recited in instant dependent claim 29); wherein at least one of the optical fibers in at least one of the wells is permanently deployed in at least one well, and at least one of the other optical fibers .
As to instant dependent claims 25-27, AAPA discloses that it is known to those of ordinary skill in art as of the effective filing date of the instant invention to employ optical fiber cables having higher reflectivity along their lengths to optical signal pulses traveling therealong than “conventional” optical fibers (see para 0030 of the instant published specification) including a plurality of reflector portions distributed along its length in at least a first sensing region thereof (see para 0036 of the instant published specification) (as recited in instant dependent claims 25 and 26).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ such optical fibers and associated structural elements/reflectors, thus resulting in higher spatial resolution and high bandwidths to acoustic information from along the length of the optical fiber cable that is disclosed by Jaaskelainen et al.

Conclusion
Although instant dependent claim 27 is not rejected under prior art in this Office Action, due to the presence of rejections under 35 U.S.C. 112, a reasonable search and comparison to the prior art could not be made by the Examiner, and thus is not an indication of allowable subject matter.  Once the rejections are obviated, and updated search and comparison to the prior art will again be made by the Examiner, potentially resulting in a Final Rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861